 


109 HR 500 IH: National Right-to-Work Act
U.S. House of Representatives
2005-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 500 
IN THE HOUSE OF REPRESENTATIVES 
 
February 1, 2005 
Mr. Wilson of South Carolina (for himself, Mrs. Musgrave, Mr. Wicker, Mr. Paul, Mr. Sessions, Mr. Cunningham, Mr. Goode, Mr. Beauprez, Mr. Norwood, Mr. Manzullo, Mr. Linder, Mr. Duncan, Mr. Poe, Mr. Weldon of Florida, Mr. McHenry, Mr. Garrett of New Jersey, Mr. Doolittle, Mr. Tancredo, Mr. Ryun of Kansas, Mr. Issa, and Mr. Kolbe) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To preserve and protect the free choice of individual employees to form, join, or assist labor organizations, or to refrain from such activities. 
 
 
1.Short titleThis Act may be cited as the National Right-to-Work Act.
2.Amendments to the national labor relations Act
(a)Section 7 of the National Labor Relations Act (the Act) (29 U.S.C. 157) is amended by striking except to and all that follows through authorized in section 8(a)(3).
(b)Section 8(a) of the Act (29 U.S.C. 158(a)) is amended by striking : Provided, That and all that follows through retaining membership in paragraph (3).
(c)Section 8(b) of the Act (29 U.S.C. 158(b)) is amended by striking or to discriminate and all that follows through retaining membership in paragraph (2) and by striking covered by an agreement authorized under subsection (a)(3) of this section in paragraph (5).
(d)Section 8(f) of the Act (29 U.S.C. 158(f)) is amended by striking clause (2) and by redesignating clauses (3) and (4) as (2) and (3), respectively.
3.Amendment to the Railway Labor ActSection 2 of the Railway Labor Act (45 U.S.C. 152) is amended by striking paragraph Eleventh. 
 
